Citation Nr: 9927138
Decision Date: 09/22/99	Archive Date: 11/08/99

DOCKET NO. 97-32 261               DATE SEP 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to an increased evaluation for residuals of a
fracture of the 5th distal phalanx of the left foot and assigned a
noncompensable evaluation for the veteran's left foot disability.

2. Whether new and material evidence has been received to reopen a
claim for service connection for a low back disorder.

3. Entitlement to an increased (compensable) evaluation for
pterygium of the right eye.

4. Entitlement to a 10 percent evaluation for multiple
noncompensable service-connected disabilities due to interference
with employment under the provisions of 38 C.F.R. 3.324.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to January 1963.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a January 1997 rating decision from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee.

The issue of entitlement to an increased rating for residuals of a
fracture of the 5th distal phalanx of the left foot and entitlement
to a 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. 3.324 will be
discussed in the remand portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. Service connection for a low back disorder was denied by a
rating action dated in August 1988. The veteran was advised of this
determination and his appellate rights. This decision was not
appealed.

2 -

3. The additional evidence received after the August 1988 RO
decision contains information which is relevant and probative to
the issue of entitlement to service connection for a low back
disorder, and by itself or in conjunction with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim.

4. The veteran's corrected visual acuity is 20/20 in each eye.

CONCLUSIONS OF LAW

1. The additional evidence received since the unappealed August
1988 RO decision is new and material and the veteran's claim for
service connection for a low back disability is reopened. 38
U.S.C.A. 5107, 5108, 7105 (West 1991); 38 C.F.R. 3.156 (1998).

2. The criteria for a compensable evaluation for pterygium of the
right eye have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.84a, Diagnostic Codes 6034, 6079 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Low Back Disorder

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a preexisting injury or disease in line of duty.
38 U.S.C.A.  1110, 1131. Furthermore, service connection will be
granted for arthritis, if it is manifested to a compensable degree
within one year of discharge from service. 38 U.S.C.A.  1101, 1112,
1113, 1137; 38 C.F.R. 3.307, 3.309. Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including

- 3 -

that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

The evidence of record at the time of the August 1988 decision by
the RO is briefly summarized. The service medical records show that
the veteran was seen for complaints of back pain in August 1962.
The remainder of the service medical records do not show any
further back problems. On the November 1962 report of service
separation examination, the clinical evaluation of the spine and
musculoskeletal system was indicated to have been normal.

The veteran was administered a VA general medical examination in
February 1966. At that time, the veteran reported complaints of
back pain associated with heavy labor. A low back disorder was not
referenced.

The veteran was seen in a VA outpatient clinic in June 1988. At
that time, the veteran reported complaints of back pain radiating
to his right leg to his knee. He stated that he was helping a
friend load a lawn mower on his truck approximately three days
prior that same month and that he injured his back. The diagnosis
was acute low back posture with mild spasm.

In August 1988, the RO denied service connection for a low back
disorder. At that time, the RO determined that a low back disorder
had not been demonstrated. The RO noted that low back pain in the
absence of a specific diagnosis, which was not presently shown, was
considered to be a symptom and was not a disability under the law
for which compensation was payable. The veteran was notified of
this decision and of his appellate rights in August 1988. He did
not appeal this determination. Accordingly, the August 1988 RO
decision is final. 38 U.S.C.A. 7105 (West 1991). However, the
veteran may reopen his claim by submitting new and material
evidence. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1998).

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter

- 4 -

under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a); See also Hodge
V. West, 155 F.3d 1356 Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (Court) has
held that, in determining whether evidence is new and material, the
credibility of the new evidence is, preliminary, to be presumed.
Justus v. Principi, 3 Vet.App. 510 (1992). However, the evidence
must be competent in order for the presumption to attach. LeShore
v. Brown, 8 Vet.App. 406, 409 (1995).

The evidence received since the August 1988 RO decision includes VA
outpatient treatment records dated from September 1992 to October
1996, and the reports of VA examinations dated from January 1996 to
May 1998.

A VA outpatient treatment record dated in June 1993 includes a
diagnosis of low back strain. A VA outpatient treatment record
dated in June 1994 included diagnoses of low back pain and lumbar
and central radiculopathy.

VA X-rays of the lumbar spine dated in June 1994 revealed minor
degenerative changes and spina bifida, almost certainly occult at
S1.

VA outpatient treatment record dated from July 1994 to February
1996 note various diagnoses, to include degenerative joint disease
of the lumbar spine and low back pain.

To summarize, the Board finds that the evidence received since the
August 1988 RO decision is new and material. Specifically, the VA
outpatient treatment record dated in June 1993 is the initial post
service clinical diagnosis of a chronic a low back disorder,
diagnosed as degenerative joint disease of the lumbar spine. The
absence of a diagnosis was the basis in part for the August 1988
decision.

5 - 

This evidence, in the opinion of the Board, bears directly and
substantially upon the issue of whether service connection may be
granted for a low back disorder. Accordingly, the veteran's claim
for service connection for a low back disorder is reopened.

II. Right Eye

The Board notes that the veteran's claims for entitlement to an
increased (compensable) evaluation for pterygium of the right eye
is "well-grounded" within the meaning of 38 U.S.C.A. 5107. That is,
the Board finds that he has presented claims, which are plausible.
The Board is also satisfied that all relevant facts have been
properly developed. No further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107.

The veteran in his notice of disagreement states that it feels like
there is sand in his right eye and that his vision is blurred.

Disability ratings are based on schedular requirements, which
reflect the average impairment of earning capacity occasioned by
the current state of a disorder. 38 U.S.C.A. 1155; 38 C.F.R. Part
4. Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole-recorded
history, including service medical records. 38 C.F.R. 4.2 (1998).
An evaluation of the level of disability present must also include
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities, including employment, and the
effect of pain on the functional abilities. 38 C.F.R. 4.10 (1998).

Also, where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7.

6 -

The history of the veteran's service-connected right eye disability
may be briefly described. According to a service medical record
dated in March 1962, the veteran was seen for complaints of pain
and a "growth" in the right eye. The diagnosis was pterygium of the
right eye.

A VA eye examination was conducted in February 1966. At that time,
the veteran reported that had a growth in his right eye since
approximately 1962. He also mentioned that he had defective vision
at times. On examination, the veteran had pterygium of the right
nasal-bulbar conjunctiva. The veteran's corrected visual acuity was
20/20 in the right and left eyes. The diagnosis was pterygium of
the right eye, nasally, not involving central pupillary area, cause
unknown.

In a rating action dated in March 1966, the RO granted service
connection for pterygium of the right eye and assigned a
noncompensable evaluation for the veteran's right eye disability
under the provisions of Diagnostic Code 6034. 38 C.F.R. Part 4.

The severity of pterygium of the right eye is determined, for VA
rating purposes, by application of the provisions of Parts 3 and 4
of the Code of Federal Regulations, and in particular 38 C.F.R.
4.75 and 4.84a and Diagnostic Code 6034 and 6079 of the VA's
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 6034 provides that a pterygium is evaluated on the
basis of any resulting loss of vision. 38 C.F.R. Part 4, Diagnostic
Code 6034. With exceptions not here applicable, the best distant
vision obtainable after best correction by glasses will be the
basis of rating impairment in visual acuity. 38 C.F.R. 4.75.

Diagnostic Code 6079 provides that a noncompensable evaluation will
be assigned for corrected visual acuity of 20/40 (6/12) in one eye
and corrected visual acuity of 20/40 (6/12) in the other eye. A 10
percent evaluation will be assigned for corrected visual acuity of
20/50 (6/15) in one eye and corrected visual acuity of 20/40 (6/12)
in the other eye. A 10 percent evaluation also will be assigned for
corrected visual acuity of 20/70 (6/21) in one eye and corrected
visual acuity of

7 -

20/40 (6/12) in the other eye. A 10 percent evaluation further will
be assigned for corrected visual acuity of 20/100 (6/30) in one eye
and corrected visual acuity of 20/40 (6/12) in the other eye. 38
C.F.R. Part 4, Diagnostic Code 6079.

Diagnostic Code 6078 provides that a 10 percent evaluation will be
assigned for corrected visual acuity of 20/50 (6/15) 'm one eye and
corrected visual acuity of 20/50 (6/15) in the other eye. 38 C.F.R.
Part 4, Diagnostic Code 6078.

A VA fee basis ophthalmology examination was conducted in January
1997. At that time the veteran indicated he had some sort of right
eye surgery in 1977. The examination of the right eye showed that
the disk and the peripheral fundus looked normal with the exception
of a moderate size, round, pigmented scar superior at 2 o'clock
without any retinal detachment or tears. The corrected visual
acuity was 20/20 bilaterally. It was also indicated that there was
no evidence of any pterygiums in his eyes. The diagnoses included
old pigmented scar, right retina, of no clinical significance.

The statements by the veteran describing right eye symptoms are
considered to be competent evidence. However, these statements must
be considered in conjunction with the objective medical evidence on
file.

In this regard, the recent VA examination of the right eye showed
no evidence of a pterygium. A retinal scar of unknown etiology was
reported. However, the examiner indicated that it was of no
clinical importance. Additionally, the corrected vision was 20/20
bilaterally. Accordingly, the Board finds that a compensable rating
for the pterygium of the right eye is not warranted.

Consideration has been given to the potential application of the
various provisions of 38 C.F.R. Parts 3 and 4, as required by
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the
pertinent sections do not provide a basis, which permits a higher
evaluation.

8 -

ORDER

New and material evidence has been received with regard to the
issue of service connection for a low back disorder, and the
veteran's claim for service connection for that disability has
accordingly been reopened.

An (increased) compensable evaluation for pterygium of the right
eye is denied.

REMAND

As indicated above, the Board has determined that new and material
evidence has been received with regard to the veteran's claim for
service connection for a low back disorder, and that the claim has
accordingly been reopened. In Elkins v. West, 12 Vet.App. 209
(1999), the Court held that in making a determination as to whether
new and material evidence has been submitted to reopen a previously
denied final decision, a three-step process is required. It must
first be determined whether new and material evidence has been
submitted. If new and material evidence has been submitted, then
the Secretary must determine whether, the claim is well grounded
pursuant to 38 U. S.C.A. 5107 (West 1991). If the claim is well
grounded, the merits of the claim will be evaluated after the duty
to assist under 3 8 U.S.C.A. 5107 (West 199 1) has been fulfilled
See Bernard v. Brown, 4. Vet.App. 384 (1994).

A claim for service connection is well-grounded if three criteria
are met: (1) there is competent evidence of a current
disability/medical diagnosis; (2) there is competent lay or medical
evidence that a disease or injury was incurred in service or
aggravated by military service; and (3) there is competent evidence
of a nexus, or of a causal relationship between the inservice
incurrence/aggravation and the current disability. See Caluza v.
Brown, 7 Vet.App. 498 (1995). In order to ensure the veteran's
right of due process, the Board is of the opinion that the RO
should sent

- 9 -

the veteran a letter describing the evidence needed to establish a
well-grounded claim for service connection for a low back disorder.

In October 1996, the veteran filed a claim for service connection
for a right little toe disability. In a July 1997 rating action,
the RO, in pertinent part, granted service connection for residuals
of a fracture of the 5th distal phalanx of the left foot based on
the service medical records and assigned a noncompensable
evaluation for the veteran's left foot disability. The veteran was
notified of this decision and of his appellate rights in a letter
dated in July 1997. The veteran filed a notice of disagreement in
September 1997, in which he states the records were incorrect and
that he injured his right foot during service. No reference was
made to the left foot.

A statement of the case, which included the issue of entitlement to
an increased (compensable) evaluation for residuals of a fracture
of the 5th distal phalanx of the left foot, was furnished to the
veteran in September 1997. A substantive appeal was received in
October 1997, in which the veteran requested that the case be sent
to the Board. The representative has referenced this issue. It is
unclear whether the appellant is appealing the issue of to an
increased (compensable) evaluation for residuals of a fracture of
the 5th distal phalanx of the left foot.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following development:

1. The RO should send the veteran a letter describing the evidence
needed to establish a well-grounded claim for service connection
for a low back disorder. The RO should also ask the veteran if he
is appealing the issue of entitlement to an increased (compensable)
evaluation for residuals of a fracture of the 5th distal phalanx of
the left foot. He should be requested to respond in writing with
his signature. He should be provided with the appropriate time to
respond.

- 10-

2. After the development requested above has been completed to the
extent possible, the RO should readjudicate the issues in appellate
status, to include consideration of the criteria set forth in
Elkins, supra.

If any benefit sought on appeal remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond. Thereafter, the case should be
returned to the Board for appellate consideration. A decision
regarding the issue of entitlement to a 10 percent evaluation for
multiple noncompensable service-connected disabilities due to
interference with employment under the provisions of 38 C.F.R.
3.324 will not be made until the requested development has been
completed. The veteran has the right to submit additional evidence
and argument on the matter or matters that the Board has remanded
to the regional office. Kutscherousky v. West, 12 Vet. App. 369
(1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals


